El Juez Presidente Señor Pons Núñez
emitió la opinión del Tribunal.
La controversia que se presenta ante nos surge al comen-zarse el uso de los mecanismos de descubrimiento de prueba. La parte demandada recurrida, Almacenes Rodríguez, Inc., sometió ante el Tribunal Superior, Sala de Mayagüez, la noti-ficación de un aviso para la toma de deposición al deman-dante recurrente (el Sr. Norberto Irizarry) indicando que la misma se llevaría a cabo en las oficinas de los abogados de la parte demandada recurrida, las cuales radicaban en San Juan, Puerto Rico.
A dicha solicitud la parte demandante recurrente, en el término prescrito en las Reglas de Procedimiento Civil, pre-sentó oposición a que la deposición fuese llevada a cabo en la ciudad de San Juan, pues el pleito estaba radicado en Maya-güez y el demandante trabajaba, residía y tenía sus oficinas y su establecimiento en Mayagüez, al igual que sus abogados, y que eran solamente los abogados del demandado los que residían y tenían oficinas en la zona metropolitana de San Juan.
El Tribunal Superior declaró sin lugar dicha solicitud y ordenó que la toma de deposición se llevara a cabo en San Juan. Sustentó su posición el juzgador en su interpretación de que la Regla 40.4(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, no era de aplicación a las circunstancias del caso ante sí. Señaló lo siguiente:
*796.. . esta regla referente a las citaciones, es aplicable única-mente a testigos que no son parte, pues a una parte, a no ser que esté en rebeldía, no se le cita en virtud de dicha regla sino que se le notifica por conducto de su abogado.
La norma general es que una parte puede tomar la deposi-ción de otra parte en el lugar que le plazca sujeto únicamente a la facultad del tribunal para emitir órdenes protectoras al amparo de la R. P. Civ. 23.2. Wright & Miller, Civil, Federal Practice and Procedure, sec. 2112.
En ausencia de circunstancias especiales que ameriten apartarnos de la norma general, la parte demandante deberá comparecer a la toma de su deposición en San Juan. Exhibit I, págs. 2-3.
Inconformes, recurren ante nos los demandantes solici-tando que dejemos sin efecto la resolución emitida por el tribunal a quo y ordenemos que la deposición sea tomada en Mayagüez. El 24 de febrero de 1989 emitimos orden para mostrar causa por la cual no debíamos expedir el auto solici-tado para revocar la resolución recurrida por haber abusado el tribunal de su discreción al resolver que la deposición del querellante debía tomarse en San Juan.
Con el beneficio de ambas comparecencias, estamos en posición de resolver.
I — I
Nuestra Regla 40.4 de Procedimiento Civil, supra, en la parte que regula el lugar del examen de una deposición, dis-pone:

kO.k- Citación para tomar deposiciones; lugar del examen

(b) Un residente cuya deposición haya de ser tomada podrá ser requerido para que comparezca a ser interrogado única-mente en el lugar donde resida o estuviere empleado o realice personalmente sus negocios, o en cualquier otro lugar conve-niente fijado por orden del tribunal. Una persona que no fuere residente podrá ser requerida para que comparezca al lugar *797donde se le notifique la citación, o en cualquier lugar conve-niente fijado por orden del tribunal.
 La citación a que se refiere la antes citada regla “es un llamamiento, que extiende el tribunal a una persona que puede ser parte y puede no ser parte en el procedimiento para que comparezca en determinado lugar, fecha y hora para la celebración de un acto (Regla 40)”. R. Hernández Colón, Manual de Derecho Procesal Civil, 2da ed. rev., New Hampshire, Equity Publishing Corp., 1981, pág. 136. Entiende el comentarista que se distinguen dos (2) clases de citaciones: la citación a juicio y la citación para toma de de-posiciones. Añade que en la citación a deponentes se le ex-tiende un llamado para que éste comparezca ante algún nota-rio en un lugar donde ha de tomársele su deposición. Señala además Hernández Colón que esta regla “establece una limi-tación en cuanto al lugar donde pueden ser citados los depo-nentes, disponiendo que un residente del Estado Libre Aso-ciado únicamente puede ser requerido a deponer en el lugar donde resida o en el lugar donde estuviere empleado o que realice personalmente sus negocios o en cualquier otro lugar conveniente fijado por orden del tribunal. Si se quiere variar esto hay que solicitar una orden específica del tribunal”. íd., pág. 138.
Como es sabido, nuestras Reglas de Procedimiento Civil tienen su génesis en las Reglas de Procedimiento Civil fede-rales. Del texto de las Reglas 45(d)(2) y 26(c)(2), las cuales regulan aspectos sobre el lugar y procedimiento de deposi-ciones orales en la jurisdicción federal, no surge una distin-ción entre parte deponente y testigo deponente. No obs-tante, Wright and Miller en sus comentarios a las reglas fe-derales señalan lo siguiente:
If the person to be examined is a party to the action, a subpoena is not required and the notice is sufficient to require his attendance. Thus the examining party may set the place for the deposition of another party wherever he wishes subject to *798the power of the court to grant a protective order under Rule 26(c)(2) designating a different place. (Énfasis nuestro y escolio omitido.) 8 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 2112, pág. 403 (1970).
Luego de confrontarnos con tan divergentes criterios en-tre los comentaristas a las reglas federales y el comentarista a nuestra regla local, notamos que el inciso (b) de la Regla 40.4 de Procedimiento Civil nuestra, supra, se refiere a la toma de deposición de un residente sin mencionar si el con-cepto de residente aplica a una parte, a un testigo o a ambas. Cuevas Segarra, en su comentario a dicha regla, expresa lo siguiente:
Conforme al inciso (b) de esta regla, la deposición de un testigo podrá tomarse únicamente en el lugar donde dicha persona reside o trabaja, o en cualquier otro lugar fijado por el tribunal. ... La regla general es que al testigo no se le requerirá que deje su residencia o lugar de trabajo y que viaje grandes distancias por la conveniencia de las partes. (Énfasis suplido.) J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II, Cap. V pág. 213.
De toda esta argumentación surge la interrogante de si el inciso (b) de la Regla 40.4, supra, se refiere solamente a tes-tigos o a testigos y a partes. Es pues necesario determinar si esta regla puede interpretarse ampliamente para que nos sirva de guía al resolver la controversia ante nos en cuanto a deposiciones a partes.
En su escrito de certiorari los demandantes recurrentes argumentan que la regla no puede interpretarse a los efectos de que pueda citarse a una parte deponente en el lugar que más le plazca a la parte promovente sin considerar la incon-veniencia que ello le cause al deponente. De su escrito puede deducirse que estos interpretan que las disposiciones de la Regla 40.4(b) de Procedimiento Civil, supra, en cuanto al lu-gar de la deposición para un testigo, le es igualmente aplica-*799ble a una parte. Por otro lado, el demandado recurrido en-tiende que la ausencia de provisión en cuanto al lugar de la toma de deposición para partes en la citada regla constituye una laguna que “ha sido llenada desde siempre por los usos y costumbres del foro y por las estipulaciones de las partes”. Oposición a “escrito de solicitud de certiorari”, pág. 2.
Ante el planteamiento del recurrido es menester señalar que los usos y costumbres suelen ser efectivos mientras los abogados y las partes tengan sus oficinas y residencias den-tro de un mismo pueblo o cuando aun residiendo en munici-palidades distintas logren llegar a un acuerdo. No obstante, cuando entre las partes surja controversia por no estar de acuerdo con el lugar en el cual se tomará la deposición, le corresponderá entonces al juzgador, mediante el uso de su discreción, suplir la aparente laguna de la que adolece nues-tra regla de Procedimiento Civil sobre el lugar de la toma de deposiciones a partes.
Entre los criterios que debe ponderar el juez en el ejercicio de su discreción antes de decidir el lugar donde se debe tomar la deposición a una parte están: (i) el lugar donde se radicó el pleito; (ii) el lugar de residencia del demandante; (iii) el lugar de residencia del demandado; (iv) el lugar de residencia y empleo del deponente; (v) cuál es la parte promovente de la deposición, y (vi) por último, en un plano secundario, el lugar donde estén localizadas las oficinas de los abogados de todas las partes.
Entre todos los factores señalados no debe perderse de perspectiva que en cuanto a toma de deposiciones se refiere lo primordial debe ser facilitarle al deponente la accesibilidad al lugar de la deposición. Por tal razón, entendemos que la Regla 40.4(b) de Procedimiento Civil, supra, en cuanto dice que “[u]n residente cuya deposición haya de ser tomada podrá ser requerido para que comparezca a ser inte-*800rrogado únicamente en el lugar donde resida o estuviere em-pleado o realice personalmente sus negocios . . (énfasis suplido), debe aplicarse tanto a deponentes que sean partes como a deponentes que sean testigos, salvo que otra cosa estipulen las partes según lo discutido con anterioridad.
En las circunstancias del caso que nos ocupa podemos notar que el pleito estaba presentado en Mayagüez y el de-mandante recurrente trabajaba, residía y tenía sus oficinas y negocios en Mayagüez, así como su representación legal. Únicamente los abogados del demandado recurrido residían y tenían sus oficinas en San Juan. Por tales razones, no vemos razón alguna por la cual se le deba imponer a la parte peticionaria la onerosa gestión de trasladarse a San Juan, localidad que le beneficia a la representación legal de la parte demandada, pero a nadie más.
Por todo lo antes expuesto, se expedirá el auto de “certio-rari” y se dictará sentencia que deje sin efecto la orden de 7 de febrero de 1989 del Tribunal Superior, Sala de Maya-güez, y se ordenará que la deposición del demandante recu-rrente se tome en la ciudad de Mayagüez, Puerto Rico.
El Juez Asociado Señor Ortiz se inhibió. El Juez Aso-ciado Señor Negrón García no intervino.